Citation Nr: 9902948	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  96-41 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUE

Entitlement to additional compensation based on a dependent 
spouse's need for regular aid and attendance.


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran served during World War II and was a prisoner of 
war of the Japanese government from July 1942 to January 
1943.  

The veteran's rating for service-connected disability was 
increased from 10 percent to 50 percent in November 1992.  
The veteran is currently in receipt of additional 
compensation based on a dependent spouse.  


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the claim has been obtained.  

2. The veteran's spouse is not a patient in a nursing home 
because of mental or physical incapacity and she is not blind 
or so nearly blind as to need the regular aid and attendance 
of another person.  

3. The veteran's spouse is not so helpless that she needs the 
regular aid and attendance of another person.  


CONCLUSION OF LAW

The requirements for additional compensation for a dependent 
spouse based on her need for regular aid and attendance have 
not been met.  38 U.S.C.A. § 1115 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.351, 3.352, 4.79 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  In 1995, the veteran filed a claim for 
additional compensation based on his spouse's need for aid 
and attendance.  Submitted in support of this claim was a 
March 1995 statement from a private physician showing current 
treatment of his spouse for cataract, dislocated left wrist, 
anemia and left hip pain.  An August 1995 statement from the 
same physician reported similar findings.  

On official examination in May 1995, the spouse's vision was 
reported as no light perception in the right eye and as 
20/200 in the left eye.  She could not count fingers with the 
right eye, but could count fingers at 6 feet with her left 
eye.  Slight weakness, pain and limitation were noted with 
respect to all extremities.  She walked for 30 minutes each 
day.  She was said to be able to perform self-care and was 
able to move about with use of a cane.  She was said to need 
an attendant for traveling, but not to need aid and 
attendance at home.  

In April 1996, another statement from the private physician 
indicated that the appellant was having difficulty with her 
vision due to senile cataracts as well as difficulty walking 
due to rheumatoid arthritis.  On official eye examination in 
June 1996, the spouse was said to be blind.  It was noted 
that she was totally blind in the right eye but could count 
fingers at 10 feet on the left.  

On official examination in February 1997, she was said to be 
blind in the right eye, but able to count fingers at 5 feet 
with the left eye.  Other findings were essentially the same 
as those reported on the 1995-96 official examinations.  

The appellant was afforded a VA examination in May 1998.  On 
eye examination, vision in her right eye was reported as 
light perception only, while vision in the left eye was 
reported as 20/70 corrected to 20 /30.  On physical 
examination, she was found to have no limitation of either 
her upper or lower extremities and she could attend to her 
personal needs.  She had good balance.  She was able to walk 
unaided, although slowly.  She was said to have no limitation 
of motion and was able to attend to her needs.  It was noted 
that at home she cooked and washed clothes.

Criteria.  A veteran whose service connected disability is 
rated not less than 30 percent, shall be entitled to 
additional compensation for a dependent spouse who is (1) a 
patient in a nursing home or (2) helpless or blind, or so 
nearly helpless or blind as to need or require the regular 
aid and attendance of another person, or (3) establishes a 
factual need for aid and attendance.  38 U.S.C.A. § 1115; 38 
C.F.R. § 3.351.  

Blindness of an eye, having only light perception, will be 
held to exist when there is inability to recognize test 
letters at one foot and when further examination of the eyes 
reveals that perception of objects, hand movements or 
counting fingers cannot be accomplished at three feet, and/or 
that lesser extents of visions, particularly perception of 
objects, hand movements, or counting fingers at distances 
less than three feet being considered of negligible utility. 
38 C.F.R. § 4.79.  

38 C.F.R. § 3.352 provides the criteria for determining 
whether a need for aid and attendance exists.  The following 
will be accorded consideration in determining the need for 
regular aid and attendance: inability of claimant to dress or 
undress himself (herself), or to keep himself (herself) 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back etc.); inability of 
claimant to feed himself (herself) through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment. 
. . . It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made. The particular personal 
function which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole. It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.

In Turco v. Brown, 9 Vet. App. 222, 224-25 (1996), the Court 
of Veteran's Appeals (Court) noted the following.  First, 
because the regulation provides that the "following" 
enumerated factors "will be accorded consideration," it is 
mandatory for the VA to consider the enumerated factors 
within the regulation.  Second, because the regulation 
provides that it is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made, the logical inference 
to be drawn from this language, although not explicitly 
stated, is that eligibility requires at least one of the 
enumerated factors be present.  Third, because the regulation 
provides that the particular personal function which the 
individual is unable to perform should be considered in 
connection with his or her condition as a whole, the logical 
inference to be drawn from this language, again although not 
explicitly stated, is that the "particular personal function" 
refers to the enumerated factors.  

Analysis.  Section 3.351(b) defines the need for aid and 
attendance as "helplessness or being so nearly helpless as to 
require the regular aid and attendance of another person."  

38 C.F.R. § 3.351(c), which is labeled "aid and attendance; 
criteria," establishes three alternative criteria that 
constitute helplessness.  It is neither contended nor shown 
that the veteran's spouse is confined to "a nursing home 
because of mental or physical incapacity."  

It is also clear that his spouse is not legally blind as 
earlier examinations from 1995-97 failed to show that the 
veteran's spouse was unable to count fingers at three feet 
with her left eye.  Further, the most recent VA eye 
examination in May 1998 showed that her visual acuity in her 
left eye is correctable from 20/70 to 20/30.  Thus it is not 
shown by the totality of the evidence of record that she is 
blind in her left eye for VA purposes.  Since she is not 
blind in both eyes, she does not meet the criteria for aid 
and attendance based on "blindness".  It is also not shown 
that she is so nearly blind as to need aid and attendance of 
another on that basis.  

Therefore, neither of the first two criteria under section 
3.351(c) is applicable to this case because the first 
provision deals with situations where the spouse is confined 
to a nursing home and the second provision deals with 
situations where the spouse is legally blind.  38 C.F.R 
3.351(c)(1),

The third criterion of 38 C.F.R. § 3.351 directs 
consideration to whether there is a factual need for aid and 
attendance pursuant to the provisions of § 3.352(a).  Section 
3.352 provides that the following will be accorded 
consideration in determining the need for regular aid and 
attendance:  Inability of claimant to dress or undress 
himself (herself), or to keep himself (herself) ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid (this 
will not include the adjustment of appliances which normal 
persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back etc.); inability of 
claimant to feed himself (herself) through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment. 
. . . It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made. The particular personal 
function which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole. It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  

In the Board's opinion, while the evidence reflects that the 
veteran's spouse has significant disabilities, it is not 
shown that she requires the regular aid and attendance of 
another.  His spouse's disabilities are not shown to have 
rendered her so disabled as to be incapable of self-care.  
Based on the medical records, to include private and official 
examinations, she is not shown to have disabilities that 
prevent her from feeding, dressing and bathing herself, or 
performing other routine daily activities.  The most recent 
VA aid and attendance examination conducted in May 1998 
showed the vision in her right eye to be light perception 
only, while vision in the left eye was reported as 20/70 
corrected to 20 /30.  On physical examination, she was found 
to have no limitation of either her upper or lower 
extremities and she could attend to her personal needs.  She 
had good balance and was able to walk unaided, although 
slowly.  She was said to have no limitation of motion and was 
capable of attending to her personal needs.  

There is insufficient evidence that she is unable to keep 
herself ordinarily clean and presentable; that she has an 
inability to feed herself due to extreme weakness; inability 
to attend to the wants and needs of nature; or that she 
suffers from incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect her from the 
hazards or dangers incident to her daily environment.  It is 
neither contended nor shown that she is unable to protect 
herself from the hazards of her environment.  The Board has 
duly noted and taken into consideration her disabilities.  
Nonetheless, the current clinical evidence does not 
demonstrate that any of the enumerated factors set out in 
§ 3.352 are present in this case.  

Based on a careful review of the spouse's total disability 
picture, the extent of personal assistance she requires is 
less than that necessary to meet the criteria contained in 38 
C.F.R. § 3.352.  Accordingly payment of additional 
compensation for a dependent spouse based on a need for aid 
and attendance is not warranted.  


ORDER

Additional compensation based on a dependent spouse's need 
for aid and attendance is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 7 -


